The judgment of the court was pronounced by
Kino, J.
The plaintiff has appealed from, a judgment dissolving an injunction which he obtained, arresting an order of seizure and sale issued at the suit of the defendant. The defendant has prayed that the judgment of the inferior court be amended, by awarding to him interest and damages.
The oath upon which the injunction issued is, ‘ ‘thatfacts and allegations co ntained in the foregoing petition are true.” In arecent case (ante p. 466,) we held an oath in this form to be insufficient, no specific fact rendering an injunction necessary having been sworn to. Upon this ground alone the defendant would be entitled to an affirmation of the judgment appealed from. We have, however, carefully examined the evidence, which has satisfied our minds that the injunction was resorted to for the purpose of procuring improper delay, and that damages should have been awarded to the defendant on its dissolution. The judgment enjoined bears ten per cent interest, and the interest prayed for can not be allowed.
It is, therefore, ordered that the judgment appealed.from be amended, and «.hat the defendant, Catherine Miller, recover of the plaintiff M. IT, Carroll, *5565Í170, being toil per cent damages on the amount of the judgment enjoined. In. other respects said judgment is affirmed with costs. The surety on the injunction bond not being before us, no judgment is rendered against him.